Citation Nr: 0207138	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  95-38 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1974 to June 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1995 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The decision granted service 
connection for hypertension, and assigned an initial 
noncompensable rating.  The Board remanded the case for 
additional development in May 1998.  In August 1999, the RO 
increased the initial rating to 10 percent.  The Board again 
remanded the claim in April 2001.  The case has now been 
returned to the Board for further appellate review.  

Because the appeal for a higher evaluation arises from the 
initial rating decision which established service connection 
for the disability and assigned the initial disability 
evaluation, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issue has been characterized accordingly.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a higher initial rating for hypertension has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to that 
claim and the evidence necessary to substantiate the claim.

2.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more, or systolic 
pressure which is predominantly 200 or more, and does not 
result in definite symptoms. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 & 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for an 
increased rating for hypertension.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has withdrawn his request for a hearing.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The veteran has been afforded 
disability evaluation examinations by the VA to assess the 
severity of his hypertension.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Background Information

The Board has considered the full history of the veteran's 
service-connected hypertension.  The veteran's service 
medical records show that he was seen for treatment of 
hypertension.  The report of a medical examination conducted 
in March 1994 for the purpose of his retirement shows that 
the defects noted included hypertension.  His blood pressure 
at that time was 142/96 sitting, and 138/96 standing.  It was 
also noted that a five day study which had been done resulted 
in an average reading of 144/94.  

Upon separation from service, the veteran filed a claim for 
disability compensation.  The report of a disability 
evaluation examination conducted by the VA in July 1994 shows 
that the veteran reported a history of blood pressure 
elevation for which he took a medication, but he did not know 
the name of the medication.  On examination, his blood 
pressure was 140/90.  The pertinent diagnosis was arterial 
hypertension, on medications by history.  

Numerous private treatment records contain blood pressure 
readings.  A record dated April 1995 reflects that the 
veteran was seen for a physical.  His blood pressure was 
elevated at 140/120.  He was without any complaints.  The 
assessment was hypertension.  Procardia was prescribed.  A 
record dated later in April 1995 reflects that his blood 
pressure had decreased to 130/78.  He was instructed to 
continue taking the medication. A letter dated in April 1995 
from Glenroy Wong, M.D. shows that the veteran had been 
diagnosed with hypertension and was taking Procardia 30 mg 
daily.  

A record dated in May 1995 reflects a reading of 142/90.  It 
was noted that he was doing well with no complaints of chest 
pain.  His Procardia was refilled.  In June 1995, his blood 
pressure reading was 150/90.  The assessment was 
hypertension.  The Procardia was discontinued, and a new 
medication was prescribed.  A record dated in May 1996 
reflects a blood pressure reading of 100/80.  In February 
1997, his blood pressure reading was 150/86.  He was given a 
prescription refill.  He had no other complaints.  In March 
1997, his blood pressure reading was 120/80.  He was without 
complaints.  

The veteran was afforded another VA examination in March 
1999.  The report shows that he had arterial hypertension for 
which he took Lotensin.  The examiner stated that it was 
apparently well controlled, and the veteran was seen every 
three months.  There was no history of any cardiovascular or 
respiratory problems.  On examination, his blood pressure was 
134/80 in both arms.  The pertinent impression was arterial 
hypertension on medication.  Another VA examination report 
dated in June 1999 shows that the veteran's blood pressure 
was 140/80.  The pertinent impression was arterial 
hypertension, on medication.  A record dated in October 1997 
reflects that the veteran's blood pressure was 150/60.  

III.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. 

Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system was changed, effective 
January 12, 1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 
1997).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The RO has 
appropriately considered both the new and old regulations.

Under the previous version of the regulation, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997), a 10 percent disability 
rating is warranted for hypertension when the diastolic 
pressure is predominately 100 or more, or where continuous 
medication is shown to be necessary for the control of 
hypertension and there is a history of diastolic pressures 
predominantly 100 or more.  A 20 percent rating is warranted 
where diastolic pressure was predominantly 110 or more with 
definite symptoms.  A 40 percent rating is warranted where 
diastolic pressure was predominantly 120 or more and there 
were moderately-severe symptoms.  A 60 percent rating is 
warranted where diastolic pressure was predominately 130 or 
more and there were severe symptoms.  For the 40 percent and 
60 percent ratings, there should be careful attention paid to 
diagnosis and repeated blood pressure readings.  

In pertinent part, the revised regulation provides that a 10 
percent rating is warranted for diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted if 
the diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  

IV.  Analysis

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 110 or more or systolic readings of 
200 or more as contemplated for a rating in excess of 10 
percent.  The medical evidence shows that the readings have 
been consistently below that level.  Although the diastolic 
reading was at 120 on one occasion in April 1995, it was 
subsequently below that level once medications were 
prescribed.  

The Board further finds that the hypertension has not 
resulted in definite symptoms.  The treatment records 
consistently show that the veteran did not have any 
complaints associated with elevated blood pressure readings.  
Any symptoms appear to have been controlled by medication.  
Accordingly, the Board concludes that the criteria for an 
initial disability rating higher than 10 percent for 
hypertension are not met under either the old or the revised 
regulations. 

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  It is noted that the evidence does 
not show hospitalization due to hypertension nor has there 
been any showing of marked interference with employment due 
specifically to hypertension.  Therefore, referral of this 
matter for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  The RO came to this same conclusion in the July 2000 
statement of the case.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the United States Court of Appeals for Veterans 
Claims (Court) clarified that, although the Board does not 
have jurisdiction to assign an extraschedular rating in the 
first instance, it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An initial disability rating higher than 10 percent for 
hypertension is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

